Case 6:20-cr-00097-GAP-LRH Document 61 Filed 09/02/20 Page 1 of 1 PageID 241




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   UNITED STATES OF AMERICA

   VS.                                                      CASE NO: 6:20-cr-97-Orl-31LRH

   JOEL MICAH GREENBERG


                                                 ORDER
             This cause came on for consideration without oral argument on the following motions filed

   herein:

             MOTION:       DEFENDANT’S MOTIONS TO DISMISS (Docs. 35 and 43)

             FILED:        August 13, 2020



             THEREON it is ORDERED that the motions are DENIED AS MOOT.
             Defendant may file a new motion to dismiss as to the Second Superseding
             Indictment (Doc. 51) by October 2, 2020.


             DONE and ORDERED in Orlando, Florida on September 2, 2020.




   Copies furnished to:

   United States Marshal
   United States Attorney
   United States Probation Office
   United States Pretrial Services Office
   Counsel for Defendant
